Case: 21-60684     Document: 00516318432         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 13, 2022
                                  No. 21-60684
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Anthony Herrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:18-CR-156-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Anthony Herrera appeals his within-guidelines sentence of
   240 months of imprisonment following his guilty plea conviction of
   possession with intent to distribute one kilogram or more of heroin. He
   argues that the district court erred by declining to grant him a reduction for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60684      Document: 00516318432           Page: 2   Date Filed: 05/13/2022




                                     No. 21-60684


   acceptance of responsibility under U.S.S.G. § 3E1.1. We will “affirm the
   denial of a reduction for acceptance of responsibility unless it is without
   foundation, a standard of review more deferential than the clearly erroneous
   standard.” United States v. Lord, 915 F.3d 1009, 1017 (5th Cir. 2019) (internal
   quotation marks and citation omitted).
          While represented by counsel, Herrera filed numerous pro se
   pleadings in the district court in which he accused the Government of
   engaging in misconduct and the district court of improperly participating in
   plea negotiations. Herrera filed pro se objections to the presentence report
   (PSR), in which he alleged that the probation officer willingly included
   untrue, inaccurate, and unreliable information in the PSR; that the
   transcripts of calls between him and a confidential information (CI), as well
   as calls between the CI and another party, were altered by the Government
   or otherwise fabricated; and that the consent form to search his property was
   forged. He also denied statements he made to agents following his arrest, and
   he accused the case agent of providing false information in federal court
   proceedings. Such conduct is inconsistent with acceptance of responsibility.
   See § 3E1.1, comment. (n.1(A)).
          In addition, after pleading guilty, Herrera maintained his entrapment
   defense. We have repeatedly held that an entrapment defense is inconsistent
   with acceptance of responsibility because it “is a challenge to criminal intent
   and thus to culpability.” United States v. Partida, 385 F.3d 546, 564 (5th Cir.
   2004) (internal quotation marks and citation omitted). Further, Herrera
   waited until just before his trial date to plead guilty, thereby forcing the
   Government to use time and resources preparing for trial. Such behavior also
   counsels against acceptance of responsibility. See United States v. Wilder, 15
   F.3d 1292, 1299 (5th Cir. 1994); § 3E1.1, comment. (n.1(H)). Accordingly,
   the district court’s determination that Herrera’s conduct did not warrant an




                                          2
Case: 21-60684     Document: 00516318432          Page: 3   Date Filed: 05/13/2022




                                   No. 21-60684


   acceptance of responsibility reduction is not without foundation in the
   record. See Lord, 915 F.3d at 1017.
          The judgment of the district court is AFFIRMED.




                                         3